Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mclnerney, J.), rendered September 24, 1985, convicting him of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed, and this case is remitted to the Supreme Court, Suffolk County, for further proceedings pursuant to CPL 460.50 (5).
We reject the defendant’s characterization of the sentencing court’s comments as indicating that the court failed to exercise its discretion when imposing sentence (see, People v Farrar, 52 NY2d 302; People v Thompson, 60 NY2d 513). The court acknowledged at the time of the defendant’s guilty plea that it was not bound by the prosecutor’s recommendation, and further exercised its discretion by granting youthful offender status to the defendant. The court did not indicate that it considered itself bound by the prosecutor’s recommendations in any way (see, People v Farrar, supra; People v Carpino, 96 AD2d 489). Rather, the court merely expressed the correct proposition that the defendant was bound by his agreement (see, People v Cates, 104 AD2d 895, 896). Furthermore, we do not find the sentence excessive and decline to exercise interest of justice jurisdiction. Accordingly, the judgment is affirmed. Mollen, P. J., Thompson, Fiber and Spatt, JJ., concur.